ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-338, concluding that MICHAEL S. KIMM of HACKENSACK, who was admitted to the bar of this State in 1991, should be censured for violating RPC 3.1(bringing a proceeding knowing or reasonably believing that it is frivolous), RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that MICHAEL S. KIMM is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.